Citation Nr: 0702039	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-09 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission










FINDINGS OF FACT

1.  The Certificate of Death indicates that the veteran died 
in April 2003 at the age of 56 years as the result of 
carcinoma of the esophageal with metastases.  No other 
disorder was listed as a condition contributing to the 
veteran's death.  

2.  At the time of the veteran's death, service connection 
had not been established for any disability.  

3.  Esophageal, and liver, cancer have not been shown to be 
related to the veteran's inservice exposure to herbicides.  

4.  Esophageal, and liver, carcinoma were not shown to be 
present in service or within the first post service year.  


CONCLUSIONS OF LAW

1.  Esophageal cancer, with progressive liver metastases, was 
not incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

2.  A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all 5 elements 
of the service connection claim.  Those 5 elements include:  
(1)  Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of information and evidence 
not previously provided, if any, which will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, at 488.  Additionally, this 
notice must include notice that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of death as evidenced by a letter sent to her in January 
2004.  Additionally, the letter notified her that VA would 
make reasonable efforts to help her obtain necessary evidence 
with regard to her claim but that she must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letter informed her of her 
opportunity to submit "other evidence . . . in support of . 
. . [her] claim."  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II) and VAOPGCPREC 1-2004 
(February 24, 2004).  See also Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board acknowledges that the appellant has not been 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date concerning 
the claim on appeal.  Despite the inadequate notice provided 
to the appellant on these latter two elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudice thereby).  In light of the fact that the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.  

With regard to the duty to assist, the Board acknowledges 
that the veteran's service medical records and other 
appropriate post service clinical documentation are 
associated with the claims folder.  Further, the appellant 
has not identified further evidence not already of record 
that could be obtained.  Thus, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and that no further development is required to 
comply with the duty to assist the appellant in developing 
the facts pertinent to her claim.  

Legal Criteria and Analysis

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2)(3) (2006).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective or co-existing conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2006).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2006).  

In addition, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a malignant tumor becomes manifest to 
a degree of at least 10 percent within 1 year from the date 
of termination of service, such a disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disorder during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

In the present case, the Certificate of Death indicates that 
the veteran died in April 2003 at the age of 56 years as a 
result of carcinoma of the esophagus with metastases.  No 
other disorder was listed as a condition contributing to the 
veteran's death.  At the time of the veteran's death, service 
connection had not been established for any disability.  

Throughout the current appeal, the appellant has essentially 
contended that service connection for the veteran's death is 
warranted based on his treatment for esophageal cancer.  In 
particular, the appellant has asserted that the veteran's 
service in Vietnam resulted in his exposure to Agent Orange 
which, in turn, caused him to develop esophageal cancer that 
subsequently led to his demise.  

In this regard, the Board notes that, under the provisions of 
38 C.F.R. § 3.309(e), if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  These diseases 
include chloracne, type II diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (including cancer of the 
lung, bronchus, larynx, or trachea), and soft tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or 
mesothelioma).  The term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within 2 years of the date of onset.  See 38 C.F.R. 
Note following § 3.309(e) (2006).

According to 38 C.F.R. § 3.307(a)(6)(iii) a veteran, who 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era (e.g., during the 
period beginning on January 9, 1962, and ending on May 7, 
1975) and has a disease listed at Section 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless this is affirmative evidence to 
establish that the veteran is not exposed to any such agent 
during that service.  The last date on which a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he served in the Republic of 
Vietnam during the Vietnam Era.  Id. see also McCartt v. 
West, 12 Vet. App. 164, 168 (1999).  38 C.F.R. 
§ 3.307(a)(6)(iii) (2006).  Service in Vietnam includes 
service in the waters offshore or service in other locations 
if the conditions of service involve the duty of visitation 
in Vietnam.  38 C.F.R. §§ 3.313(a) and 3.307(a)(6)(iii) 
(2006).

Service personnel indicate that the veteran in the present 
case served on active military duty with the United States 
Army from May 1966 to March 1968.  During that time, he had 
approximately one year and one month of foreign and/or sea 
service.  As a result of his service, he received the Vietnam 
Service Medal, the Vietnam Campaign Medal, and two Overseas 
Service Bars.  He has been found to have had verified service 
in the Republic of Vietnam from March 1967 to March 1968.  
Clearly, therefore, competent evidence of record confirms the 
veteran's presence in the Republic of Vietnam during the 
Vietnam Era.  As such, his inservice exposure to herbicides 
is conceded.  

As previously discussed in this decision, the Certificate of 
Death indicates that the veteran died in April 2003 as a 
result of carcinoma of the esophagus with metastases.  
According to private medical records, an esophagus biopsy 
completed in June 2002 provided a diagnosis of poorly 
differentiated adenocarcinoma.  Additional private medical 
reports reflect the veteran's hospitalization in March and 
April 2003 for treatment for inoperable stage 4 esophageal 
carcinoma with progressive liver metastases.  

Esophageal, and liver, cancers are not listed as diseases 
deemed to be associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e) (2006).  In fact, the 
Secretary of VA, under the authority granted by the Agent 
Orange Act of 1991, has specifically determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for gastrointestinal and digestive 
diseases (including diseases of the esophagus) and 
hepatobiliary cancers (including cancers of the liver).  See, 
Notice, 68 Fed. Reg. 27,630-27,641 (May 20, 2003).  Although 
the esophageal cancer which was the underlying cause of the 
veteran's death in the present case is not specifically 
listed as an exclusion, the specified exclusions do include 
"diseases of the esophagus."  Further, the progressive 
liver metastases that the veteran subsequently developed is 
specifically included in the list of exclusions to the 
presumption of service connection based on in-service 
exposure to herbicides.  

The United States Court of Appeals for the Federal Circuit 
has determined that the veteran's dioxin and radiation 
exposure compensation standards (radiation compensation) Act, 
Pub. L. No. 98-542, Section 5, 98 Stat. 2724, 2727-29 (1984), 
does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 Fed. 3d 1039 (Fed. Cir. 1994).  The United States 
Court of Appeals for Veterans Claims has specifically held 
that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 
12 Vet. App. 164, 167 (1999).

In the present case, the appellant asserts that there is a 
direct causal relationship between the veteran's Agent Orange 
exposure during service and the cause of his demise.  
However, there is nothing in the record to show that the 
appellant has the expertise or specialized training necessary 
to link the veteran's esophageal cancer, or progressive liver 
metastases, to service or to presumed Agent Orange exposure 
in service.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The essential fact remains that there is no competent medical 
evidence of record that relates the veteran's terminal 
esophageal cancer, or progressive liver metastases, to any 
purported Agent Orange exposure during service.  Further, 
there is no competent evidence of an association between the 
veteran's esophageal cancer, and progressive liver 
metastases, and his active duty.  In fact, the first 
competent evidence of esophageal cancer is dated in June 
2002, almost 35 years after the veteran's separation from 
service.  Progressive liver metastases was first noted in 
March 2003.  

Accordingly, as the clear preponderance of the evidence 
weighs against the claim, service connection for the cause of 
the veteran's death must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the evidence 
pertinent to the claim on appeal is not, at least, in 
relative equipoise, that doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  








ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


